Citation Nr: 0514491	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from September 1984 
to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied an increased rating for a left knee 
disability and denied service connection for low back and 
right knee disabilities secondary to the left knee.

In a July 2003 rating decision, the RO granted a temporary 
total rating for convalescence for the veteran's left knee 
disability, effective from March 14 to April 30, 2003.  38 
C.F.R. § 4.30 (2004).  In a February 2004 rating decision, 
the RO extended the temporary total rating through May 31, 
2003, and restored the 20 percent rating thereafter.

In July 2004, the Board denied entitlement to service 
connection for the right knee and the low back and remanded 
the issue of an increased rating for the left knee.  The case 
has returned to the Board and is ready for adjudication.  

The veteran requested a hearing but later withdrew that 
request.  



FINDINGS OF FACT

1.  The service-connected left knee disability is manifested 
by no more than moderate lateral instability or subluxation, 
and X-ray evidence of mild left knee joint arthritis with 
noncompensable limitation of flexion.  

2.  Limitation of left knee extension is not shown.  



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for left knee lateral instability or subluxation are 
not more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for a separate 10 percent schedular rating 
for left knee arthritis with limitation of flexion are met.  
38 U.S.C.A. §§ 1155, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2004).  

3.  The criteria for a separate rating for left knee 
arthritis with limitation of extension are not met.  38 
U.S.C.A. §§ 1155, 5107, 5126; 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in April and September 2004.  The Board provided 
additional information in its remand.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claim.  They thereby served to tell him of the evidence 
needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The April 2004 letter specifically told 
him to submit relevant evidence in his possession.



VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran's 
representative has submitted written argument requesting a 
separate rating for arthritis, which is granted in this 
appeal.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  A sufficient remedy is 
provided if the Board ensures that the correct notice is 
ultimately provided by remanding the case.  The Board 
provided this remedy through its July 2004 remand.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Pertinent Rating Criteria

Disability evaluations are determined by applying VA's rating 
schedule.  38 C.F.R. Part 4 (2004).  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and in non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

Diagnostic Code 5257 is for knee joint impairments, other 
than limitation of motion.  Under that code, a 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).

38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are for 
limitation of motion of the knee joint.  Under Diagnostic 
Code 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

VA's rating schedule provides that the normal range of motion 
of the knee is from zero degrees on extension to 140 degrees 
on flexion.  38 C.F.R. § 4.71, Plate II (2004).

VA Office of General Counsel (hereinafter GC) has provided 
guidance concerning rating knee disabilities.  In VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997). GC held that a knee that 
has arthritis and instability might be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257, provided that 
any separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  GC further 
explained that when a knee disability is evaluated under 
Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

GC, has subsequently held that separate ratings can be 
provided for limitation of extension under Diagnostic Code 
5260, and flexion under Diagnostic Code 5261.  VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Analysis

The veteran's service medical records (SMRs) reflect an 
anterior cruciate ligament tear with arthroscopic surgical 
repair.  VA subsequently granted service connection and 
assigned a 10 percent rating under Diagnostic Code 5259 for 
anterior cruciate ligament instability.  In November 1995, 
the RO granted a temporary total rating for left knee 
surgical repair.  Effective December 1, 1995, the RO assigned 
a 10 percent rating, but recoded the disability under 
Diagnostic Code 5257.  In May 1998, the RO assigned a 20 
percent rating for residuals of anterior cruciate ligament 
reconstruction under Diagnostic Code 5257.

The left knee received a temporary total rating for 
convalescence due to surgery to repair a left knee 
ligamentous tear from March 14, 2003 to June 1, 2003.  Thus, 
the Board will exclude that time period from consideration, 
as no greater rating could result.

A February 1998 VA examiner described left knee instability 
as "recurrent anterior dorsi and instability with forward 
and backward motion which is probably secondary to a failed 
or recurrent anterior cruciate ligament problem."  A January 
2000 VA outpatient treatment report notes mild cruciate 
ligament laxity.  In February 2000, a VA examiner noted a 
history of improving stability after anterior cruciate 
ligament reconstruction in 1995.  

In January 2002, a VA examiner found that the left knee 
ligaments were stable and that "the knee appears to be 
somewhat stable."  However, in October 2002, a private 
examiner reported, "I certainly feel that he has recurrent 
instability in the knee."  The veteran reported recent 
swelling, buckling, and pain.  

A private surgery report reflects that a ligament tear was 
surgically repaired on March 14, 2003, to correct 
instability, laxity, and pain.  

In September 2003, a VA osteopath examined the knee and found 
tenderness over the medial joint line, full (140degrees) 
range of motion, mild laxity of the medial collateral 
ligament, less than 5mm of motion during Lachman's testing 
(anterior drawer test for serious knee injury performed at 20 
degrees of flexion, Dorland's Illustrated Medical Dictionary 
1677 (28th ed. 1994)), and 5/5 muscle strength.  X-rays 
revealed osteophyte formation and mild osteoarthritis of the 
medial and lateral left knee joint compartments.  The 
impression was status post revision of anterior cruciate 
ligament in 2003 and medial meniscus repair; and mild 
osteoarthritis of the medial and lateral left knee 
compartments.  

In October 2004, a VA medical doctor reviewed the claims file 
and examined the left knee.  The physician noted that the 
veteran's occupation required a lot of walking.  The veteran 
complained of constant left knee pain that was sharper when 
standing or walking.  He used a knee brace and activities of 
daily living were affected.  He could not run, bend, or 
squat.  Lifting was difficult.  There was no history of 
flare-ups and no additional limitation of motion.  He walked 
with a mild left-sided limp.  

There was mild left knee varus (bent inward) deformity.  A 
surgical scar showed minimal swelling.  There was mild 
patellar crepitus.  There was no knee joint lateral or 
anteroposterior instability, but there was mild "looseness" 
of the joint at 30 degrees of flexion.  Pain free range of 
motion was from zero to 120 degrees, with pain beginning at 
125 degrees.  Minor quadriceps atrophy was noted.  X-rays 
showed degenerative changes of the medial compartment.  The 
diagnosis was status post anterior cruciate ligament 
reconstruction, left knee with mild degenerative changes on 
the medial side of the joint.  

The VA physician concluded that the left knee was minimally 
disabled.  There was no instability, but anteroposterior 
movement was "slightly loose" at 30 degrees.  The physician 
found that there was no functional loss due to pain, 
incoordination, weakness, or fatigability.  

Comparing the left knee manifestations to the rating 
criteria, the Board notes that left knee instability appears 
to have subsided.  Some fore-aft movement, i.e., possible 
incomplete subluxation, remains, however.  The most recent 
opinion is that this disability is minimal.  There is no 
other medical evidence that the disability is currently 
severe, as would be required under Diagnostic Code 5257.  The 
Board does not find enough evidence of left knee lateral 
instability or subluxation to more nearly approximate severe 
impairment under Diagnostic Code 5257.  38 C.F.R. § 4.7.  
Thus, the Board must deny a rating greater than the 20 
percent already assigned for left knee instability or 
subluxation under that diagnostic code.

Concerning a separate rating for degenerative arthritis, 
however, the Board finds that there is noncompensable 
limitation of left knee flexion with X-ray evidence of 
arthritis.  The most recent examination shows that the range 
of motion was limited to 120 with 140 degrees being normal.  
Thus, the evidence favors a separate 10 percent rating for 
arthritis manifested by limitation of flexion.  Diagnostic 
Codes 5003, 5260.

As mentioned above, there is no evidence of additional 
functional limitation due to the factors discussed in DeLuca.  
In fact, the recent examiner found that such factors were not 
present.  The veteran's 120 degrees of flexion does not 
approximate the 30 degrees of flexion that would be necessary 
for a 20 percent rating under Diagnostic Code 5260.  
38 C.F.R. § 4.7, 4.21.  Thus, the Board finds insufficient 
basis to assign a rating greater than 10 percent under 
Diagnostic Codes 5003, 5260.  


The most recent examination, as have all previous 
examinations, revealed a normal range of left knee extension 
without additional limitation due to functional factors.  
None of the factors listed in 38 C.F.R. § 4.59 were reported.  
Therefore, a separate rating is not warranted for limitation 
of extension under Diagnostic Code 5261.

After considering all the evidence of record the Board finds 
that the preponderance of it is against the claim for a 
schedular rating higher than 20 percent for knee impairment 
due to lateral instability or subluxation for either period 
under Diagnostic Code 5257.  Because the preponderance of the 
evidence is against that claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claim of entitlement to a rating higher than 20 percent 
under Diagnostic Code 5257 is denied.  

However, as explained above, the evidence favors a separate 
10 percent rating for degenerative arthritis of the left knee 
under Diagnostic Code 5003-5260, but is against a separate 
rating for limitation of extension under Diagnostic Code 
5261.  

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or need 
for frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  He has been able to maintain current employment 
requiring significant amounts of walking.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to a schedular rating greater than 20 percent for 
left knee lateral instability or subluxation is denied, but a 
separate 10 percent rating for left knee osteoarthritis is 
granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


